Citation Nr: 0030647	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound of the right arm and chest.

2.  Entitlement to service connection for residuals of spinal 
compression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from February 1957 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).


REMAND

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

From a review of the record, the Board notes that the RO 
denied the veteran's claim of entitlement to service 
connection for residuals of a gunshot wound of the right arm 
and chest as well as residuals of spinal compression on the 
basis that the veteran had not presented well-grounded claims 
for service connection.  Under the circumstances, further 
review by the RO on the merits with consideration of the 
benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
(which was essentially retained under the new legislation) 
should be accomplished to afford the veteran due process of 
law.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

The veteran claims that he sustained a gunshot wound of the 
right arm and chest in 1958 at Fort Campbell, Kentucky.  He 
also claims that he incurred spinal compression due to his 
participation in 26 parachute jumps.  The veteran's Report of 
Transfer or Discharge (DD Form 214) shows that he served as a 
combat engineer and that he received the Parachutist Badge.  
He had no foreign service and incurred no wounds as a result 
of action with enemy forces.  The available service medical 
records, which appear to have been partially burned in a fire 
at the National Personnel Records Center (NPRC) in 1973, show 
no complaints, findings, or diagnoses related to a gunshot 
wound of the right arm and chest or compression of the spine.  
However, in light of the veteran's assertions, the Board 
finds that the RO should obtain the veteran's service 
personnel records, if available, and associate with the 
record documentation of the number of parachute jumps made by 
the veteran in service.  Further, the RO should obtain 
additional information from the veteran regarding the 
circumstances of his being shot in the right arm and chest in 
1958 at Ft. Campbell, Kentucky.  The RO should then obtain 
from the appropriate service department source, any reports 
such as investigative and/or line of duty reports completed 
in connection with this incident. 

With regard to post-service records, the Board notes that in 
the veteran's original application for VA benefits received 
in May 1998, the only post-service medical treatment reported 
by the veteran was at the Decatur VA Medical Center (VAMC) 
beginning in 1995.  In a July 1998 statement, the veteran 
claimed that most of his treatment had occurred at the VA 
Medical Center.  The VA clinical records dated 1995 through 
1998 contain no history, complaints, treatment, or diagnoses 
related to residuals of a gunshot wound or spinal 
compression.  The RO on remand should ensure that the veteran 
is provided with the opportunity to provide an accurate 
medical history of treatment for the claimed disabilities 
since service.  The RO should then ensure that the assistance 
set forth in the Veterans Claims Assistance Act to obtain 
such records is accomplished.  

Finally, the Board notes that the veteran has not been 
afforded an examination in connection with this claim.  Under 
the recently enacted legislation, VA examinations and 
opinions are required if certain criteria are met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Given these amended statutory provisions 
regarding assistance to the veteran and absence of medical 
examination reports regarding current diagnoses and the 
relationship to service, the Board is of the opinion that it 
may not properly proceed with appellate review of these 
issues until additional development has been accomplished. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for the claimed 
disabilities in this case since 1958, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
document all reasonable efforts to obtain 
such records.  The RO should request that 
the veteran submit any service medical, 
or post-service medical records in his 
possession.

2.  The RO should also request that the 
veteran provide additional information 
regarding the circumstances of the 
shooting in 1958 at Ft. Campbell, 
Kentucky.  The RO should contact the 
appropriate sources, including the 
applicable service department and the 
custodian of the veteran's service 
medical/personnel records and request 
from each appropriate source any 
indicated clinicals regarding in-service 
hospitalization for the gunshot wounds; 
documentation regarding the number of 
parachute jumps completed by the veteran 
in service; and any line of 
duty/investigative reports associated 
with the in-service shooting incident.  
The RO should document all efforts to 
obtain the specified records until such 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.

3.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A).  

4.  The veteran should be scheduled for 
VA examination in the appropriate 
specialties in connection with his 
service connection claims for residuals 
of a gunshot wound of the right arm and 
chest and residuals of spinal 
compression.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations.  All clinical and 
special test findings should be reported.  
The examiners should clearly report 
whether or not a medical diagnosis of 
current disability can be rendered as to 
each claimed disorder.  As to any such 
current back disability which is 
diagnosed, the examiner should offer an 
opinion as to the relationship, if any, 
to the veteran's military service 
including the parachute jumps in which 
the veteran participated in service and 
as documented by the RO.  A complete 
rationale for any offered opinion with 
specific references to the record must be 
provided by the examiner.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted for the residuals of a gunshot 
wound of the right arm and chest, and 
residuals of spinal compression.  As to 
any issue which remains denied, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran 
and his representative have the right to submit additional 
evidence and argument in support of the matters addressed in 
this remand. 



		
	S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



 
- 5 -


- 7 -


